Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 24, 2003, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial because of prosecutorial misconduct during summation is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, does not require reversal (see People v Ayala, 4 AD3d 480 [2004]).
The defendant’s contentions that his sentencing as a persistent felony offender violated his constitutional rights to notice and a jury trial pursuant to Apprendi v New Jersey (530 US 466 [2000]), and that the Supreme Court did not comply with the procedural requirements of Penal Law § 70.10 and CPL 400.20 in adjudicating him a persistent felony offender, are unpreserved for appellate review and, in any event, are without merit (see CPL 470.05 [2]; People v Rivera, 5 NY3d 61, 67 [2005], cert denied — US —, 126 S Ct 564 [2005]; People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]; People v Horn, 7 AD3d 638 [2004]). Schmidt, J.P., Santucci, Rivera and Dillon, JJ., concur.